Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2 and 9-11 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Whitney Remily  on 03/30/2021. Please review the attached interview summary for details.
Claims 2 is amended  as follows for allowance

Examiner’s amendment for allowance
In claim 2, 
Insert —pharmaceutical or cosmetic — between the term A and the term  composition in line one  of claim 2.

REASONS FOR ALLOWANCE

Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  pharmaceutical or cosmetic composition for protecting the skin from heavy metals and formaldehyde, comprising trientine of Formula (la) or a salt thereof.

    PNG
    media_image1.png
    97
    418
    media_image1.png
    Greyscale


Conclusion

Claims 2 and 9-11 (renumbered 1-4) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629